437 F.2d 93
Willie Cuffie JONES, Petitioner,v.UNITED STATES of America, Respondent.
No. 71-1113.
United States Court of Appeals, Fourth Circuit.
February 3, 1971.

Before SOBELOFF, Senior Circuit Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
Willie Cuffie Jones appeals the denial by the District Court for the Middle District of North Carolina of his motion pursuant to Rule 32(d), Federal Rules of Criminal Procedure, to withdraw his plea of guilty to an indictment charging him with having committed the crime of bank robbery. Because the motion was filed after the imposition of sentence, it should have been granted only if the appellant succeeded in establishing that withdrawal of the guilty plea was necessary "to correct manifest injustice."


2
Appellant's motion is premised on the claim that at the time the guilty plea was entered he had received improper advice from counsel and did not understand the nature of the charge, the effect of the plea, or his rights. We agree with the District Court that this claim is negated by the trial record which discloses a careful interrogation by the trial judge of both Jones and his lawyer at the time the plea was entered to insure that the plea was voluntary and that Jones understood its effect. In light of the court's detailed inquiry at the time the plea was entered, Jones' self-serving statements three years later that he really did not know what he was doing are scarcely sufficient to establish the "manifest injustice" necessary to require the District Court to set aside the conviction.


3
Accordingly, the motion to proceed in forma pauperis is granted and the judgment of the District Court is


4
Affirmed.